DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 30 Dec 2020 for application number 17/138,354. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 Feb 2021, 11 Mar 2021, 06 May 2021, and 08 Jul 2021 were filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3, 6, 8, 13-16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 13 of U.S. Patent No. US 10,885,104 B2 [hereinafter as ‘104].
In reference to claim 1, ‘104 teaches a method, comprising: 
identifying a plurality of content items associated with a user account on a content management system for selectively providing to a user device associated with the user account [claim 1]; 
determining, for each content item of the plurality of content items, a selection probability value that indicates a likelihood of use by a user corresponding to the user account [claim 1]; 
sending, to the user device, a content item from the plurality of content items based on the selection probability value for each content item of the plurality of content items [claim 1]; 
determining an updated selection probability value for each content item of the plurality of content items [claim 1]; and 
sending, to the user device, instructions to remove the content item from the user device based on the updated selection probability value for each content item of the plurality of content items [claim 1].

In reference to claim 2, ‘104 teaches the invention of claim 1. 
However, while ‘104 teaches image files [claim 1], ‘104 does not explicitly teach The method of claim 1, wherein the plurality of content items comprises one or more of the following types of content items: video files, audio files, or text documents. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of ‘104 to include content types such as video and audio files, or text documents. One would have been motivated to do so in order to provide a predictable result with video and audio files, or text documents.

In reference to claim 3, ‘104 teaches The method of claim 1, further comprising: 
generating a first priority list of content items to be sent to the user device based on the selection probability value for each content item of the plurality of content items, the content item being listed in the first priority list of content items; and wherein sending the content item to the user device is based on the content item being listed in the first priority list of content items [claim 13]. 


In reference to claim 6, ‘104 teaches The method of claim 1, wherein determining the selection probability value for each content item of the plurality of content items is based at least in part on determining a frequency of use for each content item of the plurality of content items [claim 1]. 

In reference to claim 8, ‘104 teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
identify a plurality of content items associated with a user account on a content management system for selectively providing to a user device associated with the user account [claim 1];
determine, for each content item of the plurality of content items, a selection probability value that indicates a likelihood of use by a user corresponding to the user account [claim 1];
send, to the user device for local storage on the user device, a first group of content items from the plurality of content items based on the selection probability value for each content item of the plurality of content items [claim 1];
determine an updated selection probability value for each content item of the plurality of content items [claim 1]; and
send, to the user device, instructions to remove one or more content items from the first group of content items from the local storage of the user device based on the updated selection probability value for each content item of the plurality of content items [claim 1].

In reference to claim 13, ‘104 teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
detect a new content item was added to the plurality of content items associated with the user account; and wherein determining the updated selection probability value for each content item of the plurality of content items is in response to detecting the new content item was added to the plurality of content items associated with the user account [claims 1 and 2].

In reference to claim 14, claim 14 is rejected for the same reasons as that of claim 6.

In reference to claim 15, ‘104 teaches a system, comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
identify a plurality of content items associated with a user account on a content management system for selectively providing to a user device associated with the user account [claim 1];
determine, for each content item of the plurality of content items, a selection probability value that indicates a likelihood of use by a user corresponding to the user account [claim 1];
send, to the user device for local storage on the user device, content items from the plurality of content items based on the selection probability value for each content item of the plurality of content items [claim 1];
determine an updated selection probability value for each content item of the plurality of content items [claim 1]; and
cause the user device to dynamically modify which of the content items from the plurality of content items are stored locally on the user device based on the updated selection probability value for each content item of the plurality of content items by sending instructions to cause the user device to remove one or more content items from the local storage of the user device [claim 1].

In reference to claim 16, ‘104 teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to send additional content items to the user device for local storage on the user device based on the updated selection probability value for each content item of the plurality of content items [claims 1 and 2].

In reference to claim 18, claim 18 is rejected for the same reasons as that of claim 6.

Claims 4-5, 7, 9-10, 12, 17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,885,104 B2 [hereinafter as ‘104] in view of Harrang et al. [hereinafter as Harrang] (US 2015/0039601 A1).
In reference to claim 4, ‘104 teaches invention of claim 3 above.
However, ‘104 does not explicitly teach The method of claim 3, further comprising: 
generating a second priority list of content items to be sent to the user device based on the updated selection probability value for each content item of the plurality of content items, the content item not being listed in the second priority list of content items; and wherein sending instructions to remove the content item from the user device is based on the content item not being listed in the second priority list of content items. 
Harrang teaches The method of claim 3, further comprising: 
generating a second priority list of content items to be sent to the user device based on the updated selection probability value for each content item of the plurality of content items, the content item not being listed in the second priority list of content items [paras 0085, 0092-0093, 0100 ; and wherein sending instructions to remove the content item from the user device is based on the content item not being listed in the second priority list of content items [paras 0098-0100 disclose updating of usage statistics and thus probability values, and removing items based on the usage updates; the removed items would not be in the subsets which were determined to be sent to the user device]. 
It would have been obvious to one of ordinary skill in art, having the teachings of ‘104 and Harrang before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by ‘104 to include the functionality as taught by Harrang in order to obtain a content system in which content items are organized in a particular list based on selection probability and removed from storage based on the list. 
One of ordinary skill in the art wanted to be motivated to obtain a content system in which content items are organized in a particular list based on selection probability and removed from storage based on the list to provide a faster, more effective way of delivering content [Harrang, para 0004].

In reference to claim 5, ‘104 teaches invention of claim 1 above.
However, ‘104 does not explicitly teach The method of claim 1, further comprising: 
receiving one or more indications of user actions with respect to one or more content items of the plurality of content items associated with the user account; and causing the user device to dynamically change which content items from the plurality of content items are stored on the user device based on the one or more indications of user actions with respect to the one or more content items of the plurality of content items.
Harrang teaches The method of claim 1, further comprising: 
receiving one or more indications of user actions with respect to one or more content items of the plurality of content items associated with the user account; and causing the user device to dynamically change which content items from the plurality of content items are stored on the user device based on the one or more indications of user actions with respect to the one or more content items of the plurality of content items [paras 0092-0098 disclose updating ODR values, delivering content, then updating the usage databased with adjusted ODR values; content may then be kept or removed based on the updated values]. 
It would have been obvious to one of ordinary skill in art, having the teachings of ‘104 and Harrang before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by ‘104 to include the functionality as taught by Harrang in order to obtain a content system in which content items sent may be dynamically changed. 
One of ordinary skill in the art wanted to be motivated to obtain a content system in which content items sent may be dynamically changed to provide a faster, more effective way of delivering content [Harrang, para 0004].

In reference to claim 7, ‘104 teaches invention of claim 1 above.
However, ‘104 does not explicitly teach The method of claim 1, further comprising: 
determining a selection probability value for the content item meets a threshold probability value; and wherein sending the content item to the user device is based on the selection probability value for the content item meeting the threshold probability value.
Harrang teaches The method of claim 1, further comprising: 
determining a selection probability value for the content item meets a threshold probability value; and wherein sending the content item to the user device is based on the selection probability value for the content item meeting the threshold probability value [para 0069 disclose threshold probabilities which determine whether content is to be sent to a user device]. 
It would have been obvious to one of ordinary skill in art, having the teachings of ‘104 and Harrang before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by ‘104 to include the functionality as taught by Harrang in order to obtain a content system in which content items are sent based on a threshold probability. 
One of ordinary skill in the art wanted to be motivated to obtain a content system in which content items are sent based on a threshold probability to provide a faster, more effective way of delivering content [Harrang, para 0004].

In reference to claim 9, claim 9 is rejected for the same reasons as that of claims 1 and 7.
 In reference to claim 10, claim 10 is rejected for the same reasons as that of claim 4.
In reference to claim 12, claim 12 is rejected for the same reasons as that of claim 5.
In reference to claim 17, claim 17 is rejected for the same reasons as that of claim 5.
In reference to claim 19, claim 19 is rejected for the same reasons as that of claim 7.

In reference to claim 20, ‘104 teaches invention of claim 15 above.
However, ‘104 does not explicitly teach The system of claim 15, wherein causing the user device to dynamically modify which of the content items from the plurality of content items are stored locally on the user device comprises identifying one or more content items that were previously provided to the user device.
Harrang teaches The system of claim 15, wherein causing the user device to dynamically modify which of the content items from the plurality of content items are stored locally on the user device comprises identifying one or more content items that were previously provided to the user device 
It would have been obvious to one of ordinary skill in art, having the teachings of ‘104 and Harrang before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by ‘104 to include the functionality as taught by Harrang in order to obtain a content system in which content items are sent based on previously sent content. 
One of ordinary skill in the art wanted to be motivated to obtain a content system in which content items are sent based on previously sent content to provide a faster, more effective way of delivering content [Harrang, para 0004].

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,885,104 B2 [hereinafter as ‘104] in view of Song (US 2010/0100455 A1).
In reference to claim 11, ‘104 teaches invention of claim 8 above.
‘104 further teaches teach The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to: identify content items to include in a second group of content items based on the updated selection probability value for each content item of the plurality of content items [claim 1].
However, ‘104 does not explicitly teach determine a subset of content items that are included in both the first group of content items and the second group of content items; and refrain from sending the subset of content items to the user device when sending the second group of content items to the user device based on the subset of content items previously being sent to the user device with the first group of content items.
Song teaches determine a subset of content items that are included in both the first group of content items and the second group of content items; and refrain from sending the subset of content items to the user device when sending the second group of content items to the user device based on the subset of content items previously being sent to the user device with the first group of content items [para 0069 discloses an item a recipient has already received, and removing that item from a list if it has already been received; the item would then not be able to be sent again].
It would have been obvious to one of ordinary skill in art, having the teachings of ‘104 and Song before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by ‘104 to include the functionality as taught by Song in order to obtain a content system in which if a content item has already been sent to a user device, it would not be sent again. 
One of ordinary skill in the art wanted to be motivated to obtain a content system in which if a content item has already been sent to a user device, it would not be sent again to assist a user in ordering an item [Song, para 0001].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrang et al. [hereinafter as Harrang] (US 2015/0039601 A1 – cited in IDS filed 18 Feb 2021).
In reference to claim 1, Harrang teaches a method, comprising: 
identifying a plurality of content items associated with a user account on a content management system for selectively providing to a user device associated with the user account [para 0006 disclose content items associated with an application on a user device]; 
determining, for each content item of the plurality of content items, a selection probability value that indicates a likelihood of use by a user corresponding to the user account [paras 0006, 0069 disclose determining a probabilities for content items based on likelihood of selection of the content items]; 
sending, to the user device, a content item from the plurality of content items based on the selection probability value for each content item of the plurality of content items [paras 0069-0071 disclose sending the content items based on the probability, to the user device]; 
determining an updated selection probability value for each content item of the plurality of content items [paras 0085, 0092-0093, 0100 disclose updating usage statistics, including ODR values, and thus probability values]; and 
sending, to the user device, instructions to remove the content item from the user device based on the updated selection probability value for each content item of the plurality of content items [paras 0098-0100 disclose updating of usage statistics and thus probability values, and removing items based on the usage updates].

In reference to claim 2, Harrang teaches The method of claim 1, wherein the plurality of content items comprises one or more of the following types of content items: image files, video files, audio files, or text documents [para 0027 discloses various types of media content, such as images, video, audio, etc.; para 0058 discloses text].

In reference to claim 3, Harrang teaches The method of claim 1, further comprising: 
generating a first priority list of content items to be sent to the user device based on the selection probability value for each content item of the plurality of content items, the content item being listed in the first priority list of content items; and wherein sending the content item to the user device is based on the content item being listed in the first priority list of content items [para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device]. 

In reference to claim 4, Harrang teaches The method of claim 3, further comprising: 
generating a second priority list of content items to be sent to the user device based on the updated selection probability value for each content item of the plurality of content items, the content item not being listed in the second priority list of content items [paras 0085, 0092-0093, 0100 disclose updating usage statistics, including ODR values, and thus probability values; para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device; para 0072 discloses sending different subsets of content, based on various criteria]; and wherein sending instructions to remove the content item from the user device is based on the content item not being listed in the second priority list of content items [paras 0098-0100 disclose updating of usage statistics and thus probability values, and removing items based on the usage updates; the removed items would not be in the subsets which were determined to be sent to the user device]. 

In reference to claim 5, Harrang teaches The method of claim 1, further comprising: 
receiving one or more indications of user actions with respect to one or more content items of the plurality of content items associated with the user account; and causing the user device to dynamically change which content items from the plurality of content items are stored on the user device based on the one or more indications of user actions with respect to the one or more content items of the plurality of content items [paras 0092-0098 disclose updating ODR values, delivering content, then 

In reference to claim 6, Harrang teaches The method of claim 1, wherein determining the selection probability value for each content item of the plurality of content items is based at least in part on determining a frequency of use for each content item of the plurality of content items [para 0006 discloses determining a probability based on likelihood of selection; para 0068 discloses whether a content item was consumed and how frequently applications were used as usage data]. 

In reference to claim 7, Harrang teaches The method of claim 1, further comprising: 
determining a selection probability value for the content item meets a threshold probability value; and wherein sending the content item to the user device is based on the selection probability value for the content item meeting the threshold probability value [para 0069 disclose threshold probabilities which determine whether content is to be sent to a user device]. 

In reference to claim 8, Harrang teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
identify a plurality of content items associated with a user account on a content management system for selectively providing to a user device associated with the user account [para 0006 disclose content items associated with an application on a user device];
determine, for each content item of the plurality of content items, a selection probability value that indicates a likelihood of use by a user corresponding to the user account [paras 0006, 0069 disclose determining a probabilities for content items based on likelihood of selection of the content items];
send, to the user device for local storage on the user device, a first group of content items from the plurality of content items based on the selection probability value for each content item of the plurality of content items [paras 0069-0071 disclose sending the content items based on the probability, to the user device; para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device; the subset could be the whole set];
determine an updated selection probability value for each content item of the plurality of content items [paras 0085, 0092-0093, 0100 disclose updating usage statistics, including ODR values, and thus probability values]; and
send, to the user device, instructions to remove one or more content items from the first group of content items from the local storage of the user device based on the updated selection probability value for each content item of the plurality of content items [paras 0098-0100 disclose updating of usage statistics and thus probability values, and removing items based on the usage updates].

In reference to claim 9, Harrang teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to identify content items to include in the first group of content items based on the content items meeting a threshold probability value [para 0069 disclose threshold probabilities which determine whether content is to be sent to a user device].

In reference to claim 10, Harrang teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
identify content items to include in a second group of content items based on the updated selection probability value for each content item of the plurality of content items [paras 0085, ; and
wherein sending instructions to remove the one or more content items from the first group of content items from the local storage of the user device comprises identifying that the one or more content items from the first group of content items are not included in the second group of content items [paras 0098-0100 disclose updating of usage statistics and thus probability values, and removing items based on the usage updates; the removed items would not be in the subsets which were determined to be sent to the user device].

In reference to claim 12, Harrang teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
receive one or more indications of user actions with respect to one or more content items of the plurality of content items associated with the user account; and cause the user device to dynamically change which content items from the plurality of content items are stored locally on the user device based on the one or more indications of user actions with respect to the one or more content items of the plurality of content items [paras 0092-0098 disclose updating ODR values, delivering content, then updating the usage databased with adjusted ODR values; content may then be kept or removed based on the updated values].

In reference to claim 13, Harrang teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
detect a new content item was added to the plurality of content items associated with the user account; and wherein determining the updated selection probability value for each content item of the plurality of content items is in response to detecting the new content item was added to the plurality of content items associated with the user account [para 0093 discloses after content has been delivered and cached, updating usage values for the content after consumption of the content].

In reference to claim 14, Harrang teaches The non-transitory computer readable medium of claim 8, wherein determining the selection probability value for each content item of the plurality of content items is based at least in part on determining a frequency of use for each content item of the plurality of content items [para 0006 discloses determining a probability based on likelihood of selection; para 0068 discloses whether a content item was consumed and how frequently applications were used as usage data]. 

In reference to claim 15, Harrang teaches a system, comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
identify a plurality of content items associated with a user account on a content management system for selectively providing to a user device associated with the user account [para 0006 disclose content items associated with an application on a user device];
determine, for each content item of the plurality of content items, a selection probability value that indicates a likelihood of use by a user corresponding to the user account [paras 0006, 0069 disclose determining a probabilities for content items based on likelihood of selection of the content items];
send, to the user device for local storage on the user device, content items from the plurality of content items based on the selection probability value for each content item of the plurality of content items [paras 0069-0071 disclose sending the content items based on the probability, to the user device; para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device];
determine an updated selection probability value for each content item of the plurality of content items [paras 0085, 0092-0093, 0100 disclose updating usage statistics, including ODR values, and thus probability values]; and
cause the user device to dynamically modify which of the content items from the plurality of content items are stored locally on the user device based on the updated selection probability value for each content item of the plurality of content items by sending instructions to cause the user device to remove one or more content items from the local storage of the user device [paras 0098-0100 disclose updating of usage statistics and thus probability values, and removing items based on the usage updates; paras 0092-0098 disclose updating ODR values, delivering content, then updating the usage databased with adjusted ODR values; content may then be kept or removed based on the updated values].

In reference to claim 16, Harrang teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to send additional content items to the user device for local storage on the user device based on the updated selection probability value for each content item of the plurality of content items [para 0049 discloses updates of content items and providing new available content; para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device; para 0072 discloses sending different subsets of content, based on various criteria].

In reference to claim 17, Harrang teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to:
receive one or more indications of user actions with respect to one or more content items of the plurality of content items associated with the user account; and wherein the updated selection probability value for each content item of the plurality of content items is based on the one or more indications of user actions with respect to one or more content items of the plurality of content items [paras 0092-0098 disclose updating ODR values, delivering content, then updating the usage databased with adjusted ODR values; the updates may be based on usage data].

In reference to claim 18, Harrang teaches The system of claim 15, wherein determining the selection probability value for each content item of the plurality of content items is based at least in part on determining a frequency of use for each content item of the plurality of content items [para 0006 discloses determining a probability based on likelihood of selection; para 0068 discloses whether a content item was consumed and how frequently applications were used as usage data].

In reference to claim 19, Harrang teaches The system of claim 15, wherein providing the content items to the user device for local storage on the user device is based on the selection probability value for the content items meeting a threshold probability value [para 0069 disclose threshold probabilities which determine whether content is to be sent to a user device].

In reference to claim 20, Harrang teaches The system of claim 15, wherein causing the user device to dynamically modify which of the content items from the plurality of content items are stored locally on the user device comprises identifying one or more content items that were previously provided to the user device [para 0093 discloses after content has been delivered and cached, updating usage .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrang in view of Song (US 2010/0100455 A1).
In reference to claim 11, Harrang teaches the invention of claim 8.
Harrang further teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
identify content items to include in a second group of content items based on the updated selection probability value for each content item of the plurality of content items [para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device; paras 0085, 0092-0093, 0100 disclose updating usage statistics, including ODR values, and thus probability values; para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device; para 0072 discloses sending different subsets of content, based on various criteria].
However, while Harrang teaches the ability to send content to a user device [paras 0069-0071 disclose sending the content items based on the probability, to the user device], Harrang does not explicitly teach determine a subset of content items that are included in both the first group of content items and the second group of content items; refrain from sending the subset of content items to the user device when sending the second group of content items to the user device based on the subset of content items previously being sent to the user device with the first group of content items.
Song teaches determine a subset of content items that are included in both the first group of content items and the second group of content items; refrain from sending the subset of content items to the user device when sending the second group of content items to the user device based on the subset of content items previously being sent to the user device with the first group of content items [para 0069 discloses an item a recipient has already received, and removing that item from a list if it has already been received; the item would then not be able to be sent again].
It would have been obvious to one of ordinary skill in art, having the teachings of Harrang and Song before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Harrang to include the functionality as taught by Song in order to obtain a content system in which if a content item has already been sent to a user device, it would not be sent again. 


Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Nowakowski et al. (US-20150195371-A1) discloses removing a link based on low likelihood of selecting [para 0050].
Satou (US-20100037137-A1) discloses deleting based on a selection probability below a threshold [para 0027].
Buck (US-20120005058-A1) discloses deleting based on a low selection probability [para 0087].
Solomon et al. (US-20020138630-A1) discloses removing media and updating and recalculating probabilities of items being selected [para 0103].
Eustace (US-7000188-B1) discloses deleting based on a selection probability below a threshold [claim 13].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173